DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 4, 2022, has been entered.

Acknowledgments
In the reply, filed on April 4, 2022, Applicant amended claims 1-12.
In the final rejection of May 5, 2021, Examiner noted that the information disclosure statement filed May 23, 2019, fails to comply with 37 CFR 1.98(a)(2). Applicant did not address this concern. Concern is maintained.
Examiner noted that the informal drawings are not of sufficient quality to permit examination. Applicant submitted replacement Drawings. Concern is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to the Disclosure. Applicant amended the Disclosure. Objection is withdrawn.
Examiner objected to claim 11. Applicant amended claim 11. Objection is withdrawn.
Currently, claims 1-12 are under examination.

Information Disclosure Statement
The information disclosure statement filed May 23, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
A copy of non-patent literature citation #102 “Color Coding System Measures Kids’ Meds” (5 pages) has not been provided in the application file for consideration. Further, a copy of “Makings meds safer for kids” (2 pages) has been provided in the application file; however, “Makings meds safer for kids” (2 pages) has not been cited in the information disclosure statement

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
	In regards to claim 4, line 1, “a drug” should be changed to “the drug”.
	In regards to claim 5, line 14, “a maximum dose” should be changed to “a maximum dose range”.
	In regards to claim 5, line 17, “a patient” should be changed to “the patient”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, lines 6-11 recite: wherein the width of each of the zones is calculated based on: “a set of patient characteristics; a particular drug;” a dose of the particular drug corresponding to the set of patient characteristics; a concentration of the particular drug; and a volume of the vessel; however, such is new matter not described in the Specification. Paragraph [0059] instead recites: More specifically, the width of each color band/zone that corresponds to the determined medication dose is calculated based on the dose of the drug to be administered, the solution concentration and medicine dispensing device volumetric capacity. Thus, it is not disclosed that “a set of patient characteristics” and “a particular drug” are used to calculate the width of each of the zones. Claims 2-4 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, lines 12-13 recite: wherein for a particular patient population “having a finite range of patient characteristic values”; however, such is new matter not described in the Specification. Claims 2-4 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 5, lines 5-10 recite: wherein the width of each of the zones is calculated based on: “a set of patient characteristics; a particular drug;” a dose of the particular drug corresponding to the set of patient characteristics; a concentration of the particular drug; and a volume of the vessel; however, such is new matter not described in the Specification. Paragraph [0059] instead recites: More specifically, the width of each color band/zone that corresponds to the determined medication dose is calculated based on the dose of the drug to be administered, the solution concentration and medicine dispensing device volumetric capacity. Thus, it is not disclosed that “a set of patient characteristics” and “a particular drug” are used to calculate the width of each of the zones. Claim 6 is rejected by virtue of being dependent upon claim 5.
	In regards to claim 5, lines 11-12 recite: wherein for a particular patient population “having a finite range of patient characteristic values”; however, such is new matter not described in the Specification. Claim 6 is rejected by virtue of being dependent upon claim 5.
	In regards to claim 5, lines 18-19 recite: “verifying that the characteristic of the patient aligns with one of the series of zones”; however, such is new matter not described in the Specification. Claim 6 is rejected by virtue of being dependent upon claim 5.
	In regards to claim 7, lines 5-10 recite: wherein the width of each of the zones is calculated based on: “a set of patient characteristics; a particular drug;” a dose of the particular drug corresponding to the set of patient characteristics; a concentration of the particular drug; and a volume of the vessel; however, such is new matter not described in the Specification. Paragraph [0059] instead recites: More specifically, the width of each color band/zone that corresponds to the determined medication dose is calculated based on the dose of the drug to be administered, the solution concentration and medicine dispensing device volumetric capacity. Thus, it is not disclosed that “a set of patient characteristics” and “a particular drug” are used to calculate the width of each of the zones. Claims 8 and 9 are rejected by virtue of being dependent upon claim 7.
	In regards to claim 7, lines 11-12 recite: wherein for a particular patient population “having a finite range of patient characteristic values”; however, such is new matter not described in the Specification. Claims 8 and 9 are rejected by virtue of being dependent upon claim 7.
	In regards to claim 10, lines 5-10 recite: wherein the width of each of the zones is calculated based on: “a set of patient characteristics; a particular drug;” a dose of the particular drug corresponding to the set of patient characteristics; a concentration of the particular drug; and a volume of the vessel; however, such is new matter not described in the Specification. Paragraph [0059] instead recites: More specifically, the width of each color band/zone that corresponds to the determined medication dose is calculated based on the dose of the drug to be administered, the solution concentration and medicine dispensing device volumetric capacity. Thus, it is not disclosed that “a set of patient characteristics” and “a particular drug” are used to calculate the width of each of the zones. Claims 11 and 12 are rejected by virtue of being dependent upon claim 10.
	In regards to claim 10, lines 11-12 recite: wherein for a particular patient population “having a finite range of patient characteristic values”; however, such is new matter not described in the Specification. Claims 11 and 12 are rejected by virtue of being dependent upon claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, line 8, recites “a particular drug”. Claim 1, line 3, previously recites “a drug”. It is unclear whether the two terms refer to the same component or to different components. Claims 2-4 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 5, line 7, recites “a particular drug”. Claim 5, line 2, previously recites “a drug”. It is unclear whether the two terms refer to the same component or to different components. Claim 6 is rejected by virtue of being dependent upon claim 5.
	In regards to claim 5, line 13, recites: a second of the zones corresponds to an average dose range “of the drug”. As claim 5, line 2, previously recites “a drug”, and claim 5, line 7, previously recites “a particular drug”, it is unclear whether a second of the zones corresponds to an average dose range “of the drug” of claim 5, line 13, is intended to be stated as such or whether it should be a second of the zones corresponds to an average dose range “of the particular drug”. Claim 6 is rejected by virtue of being dependent upon claim 5.
	In regards to claim 5, line 14, recites: a third of the zones corresponds to a maximum dose “of the drug”. As claim 5, line 2, previously recites “a drug”, and claim 5, line 7, previously recites “a particular drug”, it is unclear whether a third of the zones corresponds to a maximum dose “of the drug” of claim 5, line 14, is intended to be stated as such or whether it should be a third of the zones corresponds to a maximum dose “of the particular drug”. Claim 6 is rejected by virtue of being dependent upon claim 5.
	In regards to claim 7, line 7, recites “a particular drug”. Claim 7, line 2, previously recites “a drug”. It is unclear whether the two terms refer to the same component or to different components. Claims 8 and 9 are rejected by virtue of being dependent upon claim 7.
	In regards to claim 10, line 7, recites “a particular drug”. Claim 10, line 2, previously recites “a drug”. It is unclear whether the two terms refer to the same component or to different components. Claims 11 and 12 are rejected by virtue of being dependent upon claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Claim 5 recites “determining a characteristic of a patient to whom the particular drug is to be administered to a patient; and verifying that the characteristic of the patient aligns with one of the series of zones”, which are abstract ideas and mental processes, which are concepts performed in the human mind involving observation/evaluation/judgment/opinion of the patient to determine the characteristic of the patient and to verify the characteristic of the patient aligns with one of the series of zones. These judicial exceptions are not integrated into a practical application because “providing a substantially transparent vessel for holding a drug therein, the vessel including a series of pre-labeled zones visible on the vessel, with each of the zones having a width corresponding to a pre-determined dose of the drug, wherein the width of each of the zones is calculated based on: a set of patient characteristics; a particular drug; a dose of the particular drug corresponding to the set of patient characteristics; a concentration of the particular drug; and a volume of the vessel; and wherein for a particular patient population having a finite range of patient characteristic values, a first of the zones corresponds to a minimum dose range of the particular drug for the patient population, a second of the zones corresponds to an average dose range of the drug for the patient population, and a third of the zones corresponds to a maximum dose of the drug for the patient population” does not add a meaningful limitation to the abstract ideas as it is nothing more than an attempt to generally link the abstract ideas to a particular technological environment. Claim 5 does include additional elements that are sufficient to amount to significantly more than the judicial exception because said additional elements simply provide the device of a substantially transparent vessel in the method of medicine dosing. Claim 6 is rejected by virtue of being dependent upon claim 5.

Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Claim 7 recites “visually estimating a size of a patient; and determining, based upon the estimating, that one of the series of pre-labeled zones corresponds to an estimated dose of the drug to be administered to the patient”, which are abstract ideas and mental processes, which are concepts performed in the human mind involving observation/evaluation/judgment/opinion of the patient to estimate a size of the patient and to determine that one of the series of pre-labeled zones corresponds to an estimated dose of the drug to be administered to the patient. These judicial exceptions are not integrated into a practical application because “providing a substantially transparent vessel for holding a drug therein, the vessel including a series of pre-labeled zones visible on the vessel, with each of the zones having a width, wherein the width of each of the zones is calculated based on: a set of patient characteristics; a particular drug; a dose of the particular drug corresponding to the set of patient characteristics; a concentration of the particular drug; and a volume of the vessel; and wherein for a particular patient population having a finite range of patient characteristic values, a first of the zones corresponds to a dose of the particular drug for a range of relatively smaller patients within the particular patient population, a second of the zones corresponds to a dose of the particular drug for a range of average size patients within the particular patient population, and a third of the zones corresponds to a dose of the particular drug for a range of relatively larger patients within the particular patient population” does not add a meaningful limitation to the abstract ideas as it is nothing more than an attempt to generally link the abstract ideas to a particular technological environment. Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because said additional elements simply provide the device of a substantially transparent vessel in the method of medicine dosing. Claims 8 and 9 are rejected by virtue of being dependent upon claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxa et al (US 6,338,200).
	In regards to claim 1, Baxa et al teaches a medicine dispensing device (Figures 4 and 10) configured to prevent overdosing, the medicine dispensing device comprising: 
a substantially transparent vessel (barrel [41]) for holding a drug therein (column 4, lines 13-14)
a series of pre-labeled zones (labeled in Figure 10 below) visible on the vessel (when sleeve [112] is fitted to the syringe [40]) (column 5, lines 33-35), with each of the zones having a width (Figure 10)
wherein for a particular patient population having a finite range of patient characteristic values, a first of the zones corresponds to a minimum dose range of the particular drug for the particular patient population, a second of the zones corresponds to an average dose range of the particular drug for the particular patient population, and a third of the zones corresponds to a maximum dose range of the particular drug for the particular patient population and is marked or colored to serve as an overdose indicator (Figure 10)

    PNG
    media_image1.png
    756
    633
    media_image1.png
    Greyscale

Baxa et al is silent about “wherein the width of each of the zones is calculated based on: a set of patient characteristics; a particular drug; a dose of the particular drug corresponding to the set of patient characteristics; a concentration of the particular drug; and a volume of the vessel”; however, such is held as a process term in a product-by-process claim, and thus the patentability of a product does not depend on its method of production. Structurally, Baxa et al teaches the same resultant structure of a medicine dispensing device comprising a substantially transparent vessel having a series of pre-labeled zones visible on the vessel.
	In regards to claim 3, Baxa et al teaches that the series of pre-labeled zones are printed on a label [112] affixed to an outer surface of the vessel (when sleeve [112] is fitted to the syringe [40]) (column 5, lines 33-35).
	In regards to claim 4, Baxa et al teaches wherein the drug is prefilled (filled) in the substantially transparent vessel (column 2, lines 50-52)(column 4, lines 13-14).
	In regards to claim 10, Baxa et al teaches a medicine dosing device (Figures 4 and 10), comprising:
a substantially transparent vessel [41] for holding a drug therein (column 4, lines 13-14), the vessel including a series of pre-labeled zones (labeled in Figure 10 above) present on the vessel (when sleeve [112] is fitted to the syringe [40]) (column 5, lines 33-35), with each of the zones having a width (Figure 10)
wherein for a particular patient population having a finite range of patient characteristic values, a first of the zones corresponds to a dose of the particular drug for a range of relatively smaller patients within the particular patient population, a second of the zones corresponds to a dose of the particular drug for a range of average size patients within the particular patient population, and a third of the zones corresponds to a dose of the particular drug for a range of relatively larger patients within the particular patient population (Figure 10)
a tip (tip [61]) configured based on the drug 
wherein the series of pre-labeled zones enable verification that an estimated dose of the drug is within one of the series of pre-labeled zones (column 5, lines 13-17)(column 4, lines 42-48)
Baxa et al is silent about “wherein the width of each of the zones is calculated based on: a set of patient characteristics; a particular drug; a dose of the particular drug corresponding to the set of patient characteristics; a concentration of the particular drug; and a volume of the vessel”; however, such is held as a process term in a product-by-process claim, and thus the patentability of a product does not depend on its method of production. Structurally, Baxa et al teaches the same resultant structure of a medicine dosing device comprising a substantially transparent vessel having a series of pre-labeled zones present on the vessel.
	In regards to claim 12, Baxa et al teaches that the series of pre-labeled zones are printed on a label [112] affixed to an outer surface of the vessel (when sleeve [112] is fitted to the syringe [40]) (column 5, lines 33-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baxa et al, as applied to claims 1 and 10 above.
	In regards to claim 2, Baxa et al teaches that the series of pre-labeled zones consists of the first of the zones, the second of the zones and the third of the zones (Figure 10); however, Baxa et al (Figure 10) is silent about whether the first of the zones is colored green, the second of the zones is colored yellow and the third of the zones is colored red. Baxa et al teaches another embodiment (Figure 5) in which a first of zones is colored red, a second of zones is colored green and a third of zones is colored yellow (column 4, lines 29-30), thus not teaching that the first of the zones is colored green, the second of the zones is colored yellow and the third of the zones is colored red. But as Applicant states that “Different colors for the bands 1104, 1106 and 1108 could be utilized in different embodiments.” (Specification, paragraph [0079]), before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the first of the zones, the second of the zones, and the third of the zones, of the device of Baxa et al, to be colored green, yellow, and red, respectively, as Applicant has not disclosed that said specific color scheme for the first of the zones, the second of the zones, and the third of the zones provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the first of the zones colored red, the second of the zones colored green and the third of the zones colored yellow, as taught by Baxa et al (Figure 5), as a person having ordinary skill in the art before the effective filing date of the claimed invention would have realized that either color scheme would allow for efficiently indicating a plurality of coded ranges indicative of different doses of the drug to be dispensed to different patients.
	In regards to claim 11, Baxa et al teaches that the series of pre-labeled zones consists of the first of the zones, the second of the zones and the third of the zones (Figure 10); however, Baxa et al (Figure 10) is silent about whether the first of the zones is colored green, the second of the zones is colored yellow and the third of the zones is colored red. Baxa et al teaches another embodiment (Figure 5) in which a first of zones is colored red, a second of zones is colored green and a third of zones is colored yellow (column 4, lines 29-30), thus not teaching that the first of the zones is colored green, the second of the zones is colored yellow and the third of the zones is colored red. But as Applicant states that “Different colors for the bands 1104, 1106 and 1108 could be utilized in different embodiments.” (Specification, paragraph [0079]), before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the first of the zones, the second of the zones, and the third of the zones, of the device of Baxa et al, to be colored green, yellow, and red, respectively, as Applicant has not disclosed that said specific color scheme for the first of the zones, the second of the zones, and the third of the zones provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the first of the zones colored red, the second of the zones colored green and the third of the zones colored yellow, as taught by Baxa et al (Figure 5), as a person having ordinary skill in the art before the effective filing date of the claimed invention would have realized that either color scheme would allow for efficiently indicating a plurality of coded ranges indicative of different doses of the drug to be dispensed to different patients.

Response to Arguments
Applicant's arguments filed April 4, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Baxa does not disclose this process of width calculation or a device which incorporates it. In contrast, Baxa discloses not a pre-labeled medicine dispensing device but a removable sleeve or adapter with markings that must be placed on a separate syringe, the purpose of which is to allow different markings to be placed on different syringes to minimize the cost of printing specific markings upon specific syringes. However, this approach still results in the medical professional having to make an extra decision on key variables: as stated in Baxa (Col.5, lines 8-11), "operator selects syringe as the proper size for the medicine to be dispensed. Operator then fits the appropriate sleeve over syringe." Though Baxa contemplates "a particular sized syringe may be used to dispense several different medicines," the operator still has to select a syringe and match it to a sleeve, which introduces the possibility for error (Remarks, page 11). First, Baxa et al is silent about “wherein the width of each of the zones is calculated based on: a set of patient characteristics; a particular drug; a dose of the particular drug corresponding to the set of patient characteristics; a concentration of the particular drug; and a volume of the vessel”; however, such is held as a process term in a product-by-process claim, and thus the patentability of a product does not depend on its method of production. Structurally, Baxa et al teaches the same resultant structure of a medicine dispensing device (Figures 4 and 10) comprising a substantially transparent vessel [41] having a series of pre-labeled zones (labeled in Figure 10 above) visible on the vessel (when sleeve [112] is fitted to the syringe [40]) (column 5, lines 33-35). Second, claim 1 does not recite “a pre-labeled medicine dispensing device”, as argued by Applicant. Claim 1 instead recites “a series of pre-labeled zones visible on the vessel”. Baxa et al teaches a series of pre-labeled zones (labeled in Figure 10 above) visible on the vessel [41] (when sleeve [112] is fitted to the syringe [40]) (column 5, lines 33-35). 
	In regards to claim 1, Applicant argued: The present claim is further distinguishable from Baxa because it Baxa does not disclose that the zones (the widths of which are pre-calculated and labeled for the dosing device) correspond to a "minimum dose range," an "average dose range," and a "maximum dose range" for a particular patient population. Rather, the markings shown in FIG. 10 in Baxa are lines to which the drug suspension should be drawn for a particular patient characteristic, without reference to a minimum, average, or maximum range for a finite range of patient characteristic values. For example, as stated in the specification, the finite range of patient characteristic values may be a range of weights for adults between 125-250 lbs., for which there exists a minimum, an average, and a maximum 11Application No. 16/254,459 Attorney Docket No. CRTA-010/01USdose range amount. With reference to independent claims 7 and 10, there exists a range of relatively smaller, a range of average size, and a range of relatively larger patients to which dosage ranges can correspond within a particular patient population. As described in the specification in paragraphs [0069]-[0079], having three zones corresponding to such ranges is beneficial in high- stress, fast-paced treatment environments where effective dosing-not too high and not too low-- must be administered to patients even if the medical professional must quickly estimate the patient's weight. Because Baxa does not disclose or suggest the subject matter of the claims as amended, Applicant respectfully requests the removal of the rejection of claim 1 under § 102 (Remarks, pages 11-12). Examiner disagrees. Baxa et al teaches wherein for a particular patient population having a finite range of patient characteristic values, a first of the zones (left zone labeled in Figure 10 above) corresponds to a minimum dose range of the particular drug for the particular patient population, a second of the zones (middle zone labeled in Figure 10 above) corresponds to an average dose range of the particular drug for the particular patient population, and a third of the zones (right zone labeled in Figure 10 above) corresponds to a maximum dose range of the particular drug for the particular patient population (Figure 10). The labeled zones correspond to dose ranges (Figure 10).
	In regards to claim 10, Applicant argued: Applicant has made similar amendments to independent claims 5, 7, and 10, and incorporates its arguments made with respect to claim 1 to claims 5, 7, and 10. Applicant submits that each of the dependent claims are allowable by virtue of their dependence from allowable claims (Remarks, page 12). Examiner maintains the rejection of claim 10 for the same reasons as provided above with respect to claim 1.
	In regards to claims 2 and 11, Applicant argued: Applicant submits that claims 2, 8, and 11 are allowable by virtue of their dependence from allowable claims. However, Applicant also respectfully disagrees with the Examiner's argument that one of skill in the art would expect the invention to perform equally well if the colors of the first, second, and third zones were interchanged, and the argument that Applicant has not disclosed why the green, yellow, and red zones in that order would provide an advantage. Applicant explains in paragraph [0078] of the disclosure that the colors green, yellow, and red would signify safe, higher risk, and dangerous levels, respectively, for a particular patient population with a finite Application No. 16/254,459 Attorney Docket No. CRTA-010/01USrange of patient characteristics such as weight. For the reasons stated above, Applicant respectfully requests the removal of the rejections under § 103 (Remarks, pages 12-13). Examiner disagrees. Applicant states that “Different colors for the bands 1104, 1106 and 1108 could be utilized in different embodiments.” (Specification, paragraph [0079]), thus proving that the green, yellow, and red color scheme is not critical or essential. A person having ordinary skill in the art before the effective filing date of the claimed invention would have realized that any color scheme (such as red, green, and yellow, as taught by Baxa et al) would allow for efficiently indicating a plurality of coded ranges indicative of different doses of the drug to be dispensed to different patients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783